Citation Nr: 0528980	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected pulmonary asbestosis, currently evaluated 
as thirty (30) percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increased rating 
for pulmonary asbestosis and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  Appeal to the Board was perfected only on the 
pulmonary asbestosis claim.    

In September 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in 
Montgomery, Alabama, in connection with this appeal.  The 
hearing transcript is of record.  

On October 19, 2005, the Board granted the veteran's motion 
to advance his appeal on its docket.

The appeal of the pulmonary asbestosis increased rating claim 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you the veteran if 
further action is required on his part.


REMAND

Having reviewed the entire record in this case, including the 
September 2005 hearing transcript, the Board finds that 
further development is needed before a decision can be issued 
on the merits of the claim of entitlement to a higher rating 
for pulmonary asbestosis, currently evaluated as 30 percent 
disabling.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005), are met.  


It is acknowledged that, since the filing of the March 2001 
claim of entitlement to an increased rating for pulmonary 
asbestosis, two VA compensation and pension (C&P) 
"respiratory disorders" examinations, including pulmonary 
function testing, have been performed.  The record contains 
the reports of these examinations, conducted in July 2002 and 
May 2004.  At the Board hearing, the veteran testified 
explicitly that his pulmonary asbestosis symptoms have 
worsened since the performance of the last C&P examination in 
May 2004.  See pp. 7, 9-10, hearing transcript.  The veteran 
also seems to have indicated that oral medication obtained at 
a VA medical facility is not effective in controlling 
pulmonary symptoms.  See VA Form 9.    

The Board finds that a deferment of a decision on the merits 
of this claim is the appropriate disposition of this claim 
pending the performance of another C&P "respiratory 
disorders" examination, to enable VA to have before it more 
contemporaneous medical findings specific to the service-
connected disability.  This examination should be performed 
after any additional records pertinent to the claim are 
obtained and associated with the claims file.

The claim is therefore REMANDED for the following actions, 
after which the RO should undertake de novo review of the 
claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  He also 
should identify any new source(s) of 
records pertinent to the claim but not 
currently reflected in the claims file.  
Ask him specifically to name any private 
doctor who treated or tested him for lung 
problems and whose records are not in the 
claims file.  Also, the veteran should be 
asked to provide any records, including 
employment health or medical examination 
records or employer statements, that 
pertain to his contention that pulmonary 
symptoms have significantly hampered his 
ability to remain gainfully employed or 
perform required job duties so that 
extraschedular evaluation is warranted.  
See Board hearing transcript.  Assist the 
veteran in obtaining any such records 
consistent with VCAA.  Associate any 
records obtained with the claims folder.    

2.  The record includes outpatient 
treatment records from the VA medical 
facility located in Birmingham, Alabama, 
dated through early May 2005.  Ensure 
that any VA clinical records not 
currently in the claims file and more 
recent than early May 2005 are obtained 
and associated with the file.

3.  After completing the above, and 
obtaining as many additional records as 
is reasonably possible consistent with 
the above remand directives and VCAA, 
schedule the veteran for a VA C&P 
"respiratory disorders" examination by 
a medical doctor.  The physician should 
examine the veteran, conduct any 
appropriate diagnostic testing, such as 
pulmonary function tests, and then issue 
a written report addressing the extent of 
disability due to service-connected 
pulmonary asbestosis, also diagnosed as 
COPD.  The veteran's claims folder should 
be made available to the examiner.  
Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

4.  After completing the above, review 
the entire file, including all evidence 
and information associated with the file 
after the issuance of the July 2004 
Supplemental Statement of the Case 
(SSOC), and then readjudicate the claim.  
If it is determined that a favorable 
resolution of the claim is not in order, 
then issue an updated SSOC and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


